Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J.), rendered August 14, 2006. The judgment convicted defendant, upon her plea of guilty, of attempted grand larceny in the fourth degree.
It is hereby ordered that said appeal from the judgment insofar as it imposed a sentence of incarceration be and the same hereby is unanimously dismissed as moot (see People v Griffin, 239 AD2d 936 [1997]) and the judgment is affirmed. Present — Hurlbutt, J.E, Centra, Lunn, Fahey and Green, JJ.